DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice of Pre-AIA  or AIA  Status
Claims 1-15 , 17, 19-24 are pending. Claims 16 and 18 have been canceled. Claims 1 and 23-24 have been amended. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro et al. (US 6,442,954 B1), hereafter referred to as “Shapiro,” in view of Miller et al. (4,856,682), hereafter referred to as “Miller.”
Regarding Claim 1: Shapiro teaches a refrigerator (10), comprising: a cabinet (12 and 16); an icemaker (20) disposed within the cabinet (16); a first storage bin (24) disposed below the icemaker (20) and configured to receive ice produced by the icemaker (see Figure 3), wherein the first storage bin (24) includes a bottom wall and opposing side walls extending upwardly from the bottom wall (see Figure 4), wherein the bottom wall and the side walls interconnect with opposing end walls (see Figure 4), a reversible ice mover (42) disposed within the first storage bin (24) and operable to move ice in a first direction towards one end wall (Column 3, lines 40-58) of the opposing end walls (see Figure 3) and a second direction (Column 3, lines 40-58) towards the other end wall of the opposing end walls (see Figure 4) within the first storage bin (24); an ice dispenser (chutes 36 and 38) configured to dispense ice disposed in the first storage bin (24), the ice dispenser (chutes 36 and 38) configured to receive ice moved in the first direction by the reversible ice mover (42); and a second storage bin (34) disposed below the first storage bin (24, see Figure 4). 
Shapiro fails to teach one or more of the opposing side walls includes a plurality of apertures therein; and the second storage bin is configured to receive ice transferred by the plurality of apertures within one or more side walls of the first storage bin when ice is moved in the second direction by the reversible ice mover.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided one or more of the opposing side walls includes a plurality of apertures therein; and the second storage bin is configured to receive ice transferred by the plurality of apertures within one or more side walls of the first storage bin when ice is moved in the second direction by the reversible ice mover to the structure of Shapiro modified supra as taught by Miller in order to advantageously provide ice to a storage bins or containers located on a particular side depending on the configuration of the ice making apparatus (see Miller Column 4, lines 60-68 to Column 5, lines 1-10). 

Regarding Claim 2: Shapiro modified supra fails to teach wherein one side wall includes the plurality of apertures spaced along a longitudinal axis of the first storage bin. 
Miller teaches wherein one side wall (30, see Figure 1) includes a plurality of apertures (52b-52f) spaced along a longitudinal axis (see Figure 2) of a first storage bin (20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein one side wall includes the plurality of apertures spaced along a longitudinal axis of the first storage bin to the structure of Shapiro modified supra as taught by Miller in order to advantageously provide ice to a storage bins or containers located on a particular side depending on the configuration of the ice making apparatus (see Miller Column 4, lines 60-68 to Column 5, lines 1-10). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shapiro et al. (US 6,442,954 B1), hereafter referred to as “Shapiro,” in view of Miller et al. (4,856,682), hereafter referred to as “Miller,” as applied to claim 1 above, and further in view of Miller et al. (5,299,427), hereafter referred to as “Miller ‘427.”
 Regarding Claim 3: Shapiro modified supra fails to teach wherein each opposing side wall of the first storage bin includes at least one of the plurality of apertures.  
Miller ‘427 teaches wherein each opposing side wall of a first storage bin (22) includes at least one of a plurality of apertures (G1, G2, see Figure 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein each opposing side wall of the first storage bin includes at least one of the plurality of apertures to the structure of Shapiro modified supra as taught by Miller ‘427 in order to advantageously provide ice to a storage bins or containers located on a particular side depending on the configuration of the ice making apparatus (see Miller ‘427 Column 2, lines 63-68).


Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form without significantly patently broadening the claims and including all of the limitations of the base claim and any intervening claims.

Claims 8-15, 17, and 19-24 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the limitations
set forth in independent Claims 8, 15, and 22-24 are not disclosed nor taught by the prior art. Examiner finds the amendment and arguments made by applicant in the remarks dated 04/06/2022 to be persuasive and overcome the prior art of record. 

The closest prior art of record is Park (US 2006/0065008 A1) and Goetz et al. (5,056,688).

The following is an examiner's statement of reasons for allowance: 
The prior art does not anticipate nor render obvious the combination set forth in the independent claim. The aforementioned references teach a refrigerator, an icemaker, a first storage bin, a second storage bin, a reversible ice mover, and an ice dispenser. 

However, the references relied upon fail to teach specific the limitations of:
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show the limitations of claims 8, 15, and 22-24. 



In regards to Claim 8: “…wherein the first storage bin includes two or more apertures spaced along a longitudinal axis of the first storage bin to distribute ice more evenly towards a lower second storage bin; …the second storage bin disposed below the first storage bin and configured to receive ice transferred by the two or more apertures in the first storage bin and moved in the second direction by the reversible ice mover; and one or more raking structures adjacent the two or more apertures to guide ice through the two or more apertures to distribute ice to the lower storage bin.” 

In regards Claim 15: “…a second storage bin disposed below the first storage bin and configured to receive ice transferred by the one or more apertures in the first storage bin and moved in the second direction by the reversible ice mover and bypassing the one or more apertures when ice is moved in the first direction by the reversible ice mover; and a raking structure adjacent the one or more apertures, wherein the raking structure includes a cam surface diverting ice outwardly and away from the reversible ice mover towards the one or more apertures when the ice is moved in the second direction.”

In Regards to Claim 22:  “…a second storage bin disposed below the first storage bin and configured to receive ice transferred by the one or more apertures in the first storage bin and moved in the second direction by the reversible ice mover and bypassing the one or more apertures when ice is moved in the first direction by the reversible ice mover; and wherein two or more of the apertures are spaced from each other along a longitudinal axis of the first storage bin.”

In Regards to Claim 23: “…a first storage bin disposed below the icemaker and configured to receive ice produced by the icemaker, wherein the first storage bin includes a bottom wall and opposing side walls projecting upwardly from the bottom wall, wherein the bottom wall and the side walls interconnect with opposing end walls, and one or more of the opposing side walls includes one or more apertures; a reversible ice mover disposed within the first storage bin and operable to move ice in a first direction towards one end wall of the opposing end walls and a second direction towards the other end wall of the opposing end walls within the first storage bin...”

In Regards to Claim 24: “…a first storage bin disposed below the icemaker and configured to receive ice produced by the icemaker, wherein the first storage bin includes a bottom wall and opposing side walls projecting upwardly from the bottom wall, wherein the bottom wall and the side walls interconnect with opposing end walls, and one or more of the opposing side walls includes one or more apertures; a reversible ice mover disposed within the first storage bin and operable to move ice in a first direction towards one end wall of the opposing end walls and a second direction towards the other end wall of the opposing end walls within the first storage bin…”

Therefore, when viewed as a whole and for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim. Further search was conducted, and no prior art was found that renders the claims anticipated or in combination, obvious. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Buchser (4,084,725).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557. The examiner can normally be reached 10 a.m. - 6 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        

  
/ERIC S RUPPERT/                Primary Examiner, Art Unit 3763